Citation Nr: 1749679	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for actinic keratosis.

2.  Entitlement to an evaluation in excess of 10 percent for scar of the upper back, residual of excised melanoma with history of numbness, and basal and squamous cell carcinoma (resolved) with residual scars prior to May 4, 2009, a rating in excess of 20 percent from May 4, 2009 to April 28, 2010, and a rating in excess of 30 percent from April 29, 2010.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran was scheduled to testify before a Veterans Law Judge (VLJ) during a December 2012 Travel Board hearing.  The Veteran requested the Travel Board hearing be rescheduled in a November 2012 letter.  The Travel Board hearing was rescheduled for December 26, 2012, but later cancelled.  VA sent the Veteran a notification letter on December 17, 2012 notifying him of the cancellation and rescheduled Travel Board hearing on January 8, 2013.  The Veteran did not report to his scheduled Travel Board hearing.  Later in January 2013, the Veteran's representative requested that VA cancel all future scheduled hearings as the Veteran wanted to submit additional evidence.


FINDING OF FACT

In a February 2017 letter and prior to the promulgation of a decision in the appeal, the Board received notification from Veteran that a withdrawal of his appeal as to the issues of higher ratings for actinic keratosis and scar of the upper back, residual of excised melanoma with history of numbness, and basal and squamous cell carcinoma (resolved) with residual scars was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of higher ratings for actinic keratosis and scar of the upper back, residual of excised melanoma with history of numbness, and basal and squamous cell carcinoma (resolved) with residual scars, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issues of higher ratings for actinic keratosis and scar of the upper back, residual of excised melanoma with history of numbness, and, basal and squamous cell carcinoma (resolved) with residual scars, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal over the issues of higher ratings for actinic keratosis, and scar of the upper back, residual of excised melanoma with history of numbness, and, basal and squamous cell carcinoma (resolved) with residual scars, and the appeal as to each is dismissed.













							(Continued on the next page)

ORDER

Entitlement to an evaluation in excess of 60 percent for actinic keratosis is dismissed.

Entitlement to an evaluation in excess of 10 percent for scar of the upper back, residual of excised melanoma with history of numbness, and basal and squamous cell carcinoma (resolved) with residual scars, prior to May 4, 2009, a rating in excess of 20 percent from May 4, 2009 to April 28, 2010, and a rating in excess of 30 percent from April 29, 2010, is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


